TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00320-CR



                                 Dennis Mitchell Alford, Appellant

                                                  v.

                                    The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2011-284, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 A jury convicted appellant Dennis Mitchell Alford of unlawful possession of a

firearm. See Tex. Penal Code § 46.04. Punishment, enhanced by five prior felony convictions, was

assessed at 40 years’ imprisonment. See id. §§ 12.32 (punishment for first-degree felony includes

life in prison or any term of not more than 99 years or less than 5 years plus up to $10,000 fine),

.42(d) (establishing enhanced punishment range for felony offense if defendant was convicted of two

prior felony offenses and second felony offense occurred after conviction of first felony offense

became final).

                 Alford’s court-appointed attorney has filed a motion to withdraw supported by a brief

concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);
Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75

(1988). Alford received a copy of counsel’s brief and was advised of his right to examine the

appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766.

               Alford subsequently filed a pro se brief, contending that (1) the trial court abused its

discretion by denying him the opportunity to pursue a “necessity” defense, (2) trial counsel failed

to investigate, present evidence, and request jury findings that the firearm did not belong to the

defendant, and (3) trial counsel provided ineffective assistance by not pursuing these two defenses

and by pursuing a defense that lacked merit (that the gun did not constitute a “firearm” under the

penal code because it lacked a firing pin and was inoperable). We will briefly explain why Alford’s

contentions lack arguable merit. See Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009);

Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

               One of the essential elements of a “necessity” defense is that “the actor reasonably

believes the conduct is immediately necessary to avoid imminent harm.” Tex. Penal Code § 9.22.

At trial, Alford testified outside the jury’s presence that he needed the gun to protect himself in the

event he encountered an individual who had physically assaulted him and broken his jaw five days

prior. During his testimony, he admitted that he possessed the gun. He testified similarly before the

court in the non-jury punishment phase. Alford’s testimony negates the imminency requirement of

the necessity defense and also establishes that he had possession of the gun on the date of the

offense. Ownership of a firearm is not required in order to commit the offense of unlawful

possession of a firearm. See Tex. Penal Code §§ 1.07(39) (“‘Possession’ means actual care, custody,

control, or management.”); 46.04 (defining elements of unlawful possession of firearm). There is



                                                  2
no merit to the claim that the trial court abused its discretion in declining to allow evidence of

necessity or that trial counsel rendered ineffective assistance by failing to pursue these meritless

defenses. See Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 1994) (observing that

challenged conduct will constitute ineffective assistance only when counsel’s conduct “is so

outrageous that no competent attorney would have engaged in it”).

               Although trial counsel’s argument to the jury that the gun did not constitute a firearm

because it was inoperable is foreclosed by precedent, see, e.g., Walker v. State, 543 S.W.2d 634, 637

(Tex. Crim. App. 1976); Lewis v. State, 852 S.W.2d 667, 669-70 (Tex. App.—Houston [14th Dist.]

1993, no pet.), we fail to see how Alford could have been prejudiced by trial counsel’s strategy. See

Strickland v. Washington, 466 U.S. 668, 687 (1984) (to establish ineffective assistance, defendant

must show both deficient performance and prejudice resulting from such deficiency). To the extent

Alford contends that there may have been other evidence bearing on these defenses that trial counsel

failed to investigate and present, an assertion of ineffective assistance will be sustained only if the

record affirmatively supports such a claim. See Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim.

App. 1999); Jackson v. State, 877 S.W.2d 768, 771 (Tex. Crim. App. 1994). In addition to being

contrary to his own statements, the evidence Alford cites in his brief concerning alternate theories

for the gun’s presence in his proximity at the time he was arrested is not a part of the record

on appeal.

               Having reviewed the record and the briefs from Alford and his counsel, we find no

reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe, 178 S.W.3d at




                                                  3
826-27. We agree with appellate counsel that the record presents no arguably meritorious grounds

for review and that the appeal is frivolous. Counsel’s motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                     ____________________________________________
                                     J. Woodfin Jones, Chief Justice


Before Chief Justice Jones, Justices Goodwin and Field

Affirmed

Filed: July 12, 2013

Do Not Publish




                                                4